—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Held, J.), dated December 1, 1998, which granted the plaintiffs motion to restore the action to the trial calendar.
Ordered that the order is reversed, on the law, with costs, and the plaintiffs motion is denied.
A party seeking to restore a case to the trial calendar after it has been dismissed pursuant to CPLR 3404 must demonstrate the merits of the case, a reasonable excuse for the delay, the absence of an intent to abandon the matter, and the lack of prejudice to the nonmoving party in the event that the case is restored to the trial calendar (see, Fico v Health Ins. Plan, 248 AD2d 432). All four of these components must be satisfied. Since the plaintiff failed to satisfy any of these components, the Supreme Court should have denied her motion. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.